Case 1:19-dm-00003-CI\/|H Document 29-8 Filed 05/06/19 Page 1 of 2 Page|D# 467

May 5, 2019
Dear Honorable Judge l~lilton,

My name is Micah Lee. I’m a journalist and security engineer at The Intercept, and also a founder
and board member of Freedom of the Press Foundation. I have closely followed Chelsea i\/ianning’s
case since 2010, but l didn’t meet her personally until after she was released from prison in 2017.
Since then We’ve become Close friends.

Chelsea is the bravest and most principled person i’ve ever met, and I don’t believe she will ever
agree to testify before any grand jury, no matter the case, on principal She believes that being
compelled to testify at a grand jury against her wishes fundamentally violates her rights. l urge you
to release her from jail. Continuing to confine her is not going to change her mind. lt is only cruel
and punitive, and it doesn’t serve any lawful purpose.

In late February l read in the New York Times that Chelsea had received a grand jury subpoena, so I
texted her to ask how she felt about it and what she was going to do. lt wasn’t even a question: she
had already firmly made up her mind to resist it. She knew she would have to go back to jail for
some unknown length of time, and she knew the experience would be awful, but that didn’t factor
into her decision. She was willing to suffer any consequences if it meant she didn’t have to betray
her principles and do something she considered unethical.

Chelsea’s extraordinary willingness to sacrifice her own comfort and safety to do what she believes
is right isn’t new. Regardless of whether you agree with her actions, her act of leaking documents to
WikiLeaks in 2010 was similarly principled As an Army intelligence analyst she witnessed
undeniable war crimes, like the video of the aerial weapons team killing several civilians, including
Reuters journalists, and firing on a van with children in it, all while laughing and acting like they
were playing a video game. She told the court that she hoped the release of the Iraq and Afghanistan
war logs would “spark a domestic debate” about the crimes being committed by U.S. soldiers. She
made up her mind then, too. Regardless of the great personal risk she was taking, she couldn’t stay
silent with knowledge of these crim es, and did what she believed was the right thing to do.

It’s been nearly two years since Chelsea was released from prison. instead of slowly adjusting to
life outside, she has spent a considerable portion of this time doing something much riskier,
especially for a trans woman: fighting the alt-right and the larger Arnerican fascist movement, both
on the internet and in street protests The last time l saw her in person a group of neo-Nazis was
infiltrating the computer security conference she was keynoting, in order to disrupt her speech.
Despite the endless harassment and threats of violence she faces, she isn’t going to stop. The rise of
right-wing extremism and white supremacist terrorism is one of the most disturbing Ways the world
has changed since her previous incarceration, and she believes she has a moral obligation to do
what she can to stop it.

l frequently worry about her for this reason, for her willingness to do what she believes is right no
matter the personal sacrifice. But it’s also the quality that l admire most about her. Chelsea’s refusal
to testify in this grand jury is no different Federal grand juries have been used to investigate and
intimidate activist communities for decades She knows this history of abuse, and she believes that
being coerced into testifying is a violation of her rights. So, again, she’s doing what she believes is
right Continuing to confine her is not going to change her mind.

Case 1:19-dm-00003-CI\/|H Document 29-8 Filed 05/06/19 Page 2 of 2 Page|D# 468

It’s also no secret Chelsea has a history of mental health issues, including depression During her
seven years of incarceration, Where her conditions were “cruel, inhuman and degrading” according
to the UN’s export on torture. She attempted suicide twice. After her release she had a mental health
crisis as well, but thankfully sought help.

While I have no reason to believe that she is suicidal now, l’m extremely worried about the toll her
continued detention is having on her physical and mental healthl especially since (I have read in
news reports) she was held in prolonged solitary confinement for the first 28 days of her detainment
in l\/iarch. All of this is so unnecessary Whether she gets released today, or stays confined for
months or years more, it won’t affect her decision to stand behind her principles She’s never going
to be coerced into testifying before a grand jury.

Sincerely,

j ifer L;//

Micah Lee

